ICJ_118_ApplicationGenocideConvention_HRV_SRB_2015-02-03_JUD_01_ME_01_FR.txt.                                                                                                  155




                         OPINION INDIVIDUELLE DU PRÉSIDENT TOMKA

                     [Traduction]

                    Portée temporelle de la juridiction de la Cour — Questions laissées en suspens
                 par l’arrêt de 2008 sur les exceptions préliminaires — Conclusion selon laquelle la
                 Cour aurait compétence dans la mesure où la Serbie aurait succédé à la responsa‑
                 bilité de la RFSY n’étant pas étayée par le libellé de l’article IX ou les travaux
                 préparatoires afférents — Différends devant opposer des parties contractantes et
                 être relatifs à « l’interprétation, l’application ou l’exécution » par elles de la
                 Convention — Différends « relatifs à la responsabilité d’un Etat en matière de
                 génocide » constituant une sous‑catégorie des précédents — Travaux préparatoires
                 démontrant que ces différends sont ceux qui mettent en jeu la responsabilité présu‑
                 mée d’un Etat à raison d’actes de génocide commis par des personnes et lui étant
                 attribuables — Objet principal du différend étant de savoir si la Serbie a violé la
                 Convention — Différend concernant la succession de la Serbie à la responsabilité
                 de la RFSY n’étant pas un différend relatif à l’interprétation, l’application ou
                 l’exécution de la Convention par la Serbie — Compétence de la Cour au titre de
                 l’article IX étant limitée aux actes postérieurs à la date à laquelle la Serbie est
                 devenue partie à la Convention — Continuité factuelle et identité des acteurs du
                 conflit armé en Croatie avant et après le 27 avril 1992 ne devant pas être confon‑
                 dues avec la situation en droit — Cour n’étant toutefois pas empêchée de prendre
                 en considération les faits antérieurs au 27 avril 1992 afin de vérifier l’existence
                 d’une ligne de conduite permettant d’inférer le dolus specialis.
                    Recevabilité de la demande — Principe établi en l’affaire de l’Or monétaire —
                 Inapplicabilité du principe de l’Or monétaire à l’égard de l’Etat prédécesseur qui a
                 cessé d’exister étant raisonnable lorsque la question de savoir lequel des Etats suc‑
                 cesseurs a succédé aux obligations en cause ne prête pas à controverse — Pro‑
                 blème complexe en cas d’incertitude quant à savoir lequel des Etats successeurs
                 assumerait, en dernière analyse, la responsabilité — Décision concernant la res‑
                 ponsabilité de la RFSY susceptible d’avoir des répercussions pour plusieurs Etats
                 successeurs — Pertinence de l’accord de 2001 sur les questions de succession.

                   1. Bien que je souscrive aux conclusions de la Cour sur le bien‑fondé
                 de la demande formée par la Croatie et de la demande reconventionnelle
                 présentée par la Serbie, je me sens contraint d’expliquer ma position en ce
                 qui concerne la portée temporelle de la juridiction de la Cour et d’offrir
                 quelques observations concernant la recevabilité de la demande.


                              I. La compétence ratione temporis de la Cour

                    2. Lors des audiences consacrées en 2008 aux exceptions préliminaires,
                 la Serbie a maintenu sa deuxième exception, de nature subsidiaire, selon
                 laquelle « les demandes se rapportant à des actes ou omissions antérieurs
                 au 27 avril 1992 ne rel[evai]ent pas de la compétence de la Cour et [étaient]

                                                                                                 156




7 CIJ1077.indb 309                                                                                       18/04/16 08:54

                         application de convention génocide (op. ind. tomka)               156

                 irrecevables » (Application de la convention pour la prévention et la répres‑
                 sion du crime de génocide (Croatie c. Serbie), exceptions préliminaires,
                 arrêt, C.I.J. Recueil 2008, p. 420, par. 22). Dans son arrêt de 2008, la
                 Cour a conclu que « la deuxième exception préliminaire soulevée par la
                 République de Serbie n’a[vait] pas, dans les circonstances de l’espèce, un
                 caractère exclusivement préliminaire » (ibid., p. 466, par. 146, point 4)).
                 Elle a défini en ces termes « deux questions indissociables » que soulevait
                 la deuxième exception préliminaire de la Serbie :
                        « La première est celle de savoir si la Cour a compétence pour
                     déterminer si des violations de la convention sur le génocide ont été
                     commises, à la lumière des faits antérieurs à la date à laquelle la RFY
                     a commencé à exister en tant qu’Etat distinct, ayant à ce titre la capa-
                     cité d’être partie à cet instrument ; cela revient à se demander si les
                     obligations en vertu de la Convention étaient opposables à la RFY [sic !]
                     antérieurement au 27 avril 1992. La seconde question, qui porte sur la
                     recevabilité de la demande concernant ces faits, et qui a trait à l’attri-
                     bution, est celle des conséquences à tirer quant à la responsabilité de la
                     RFY à raison desdits faits en vertu des règles générales de la responsa‑
                     bilité de l’Etat. » (Ibid., p. 460, par. 129 ; les italiques sont de moi.)
                 Elle a expliqué ensuite que, pour pouvoir « se prononcer sur chacune de
                 ces questions, elle devra[it] disposer de davantage d’éléments » (ibid.,
                 p. 460, par. 129).
                    3. Ce n’est pas sans regret que, dans mon opinion individuelle, j’avais
                 alors exprimé mon désaccord avec la majorité sur ce point :
                        « J’estime que la question des « conséquences à tirer du fait que la
                     RFY n’est devenue un Etat et une partie à la convention sur le géno-
                     cide que le 27 avril 1992 » est une question juridique qui devrait être
                     tranchée à ce stade de la procédure, et qu’il n’est pas nécessaire de
                     disposer de davantage d’éléments d’information pour y répondre. »
                     (Ibid., opinion individuelle de M. le juge Tomka, p. 521, par. 17.)
                 J’avais ensuite ajouté que je trouvais « remarquable que la Cour n’indique
                 même pas quels autres éléments lui [étaient] nécessaires » (ibid.).
                    4. On ne trouve dans l’arrêt prononcé aujourd’hui aucune indication
                 des nouveaux éléments que la Cour aurait reçus et qui lui auraient permis
                 de statuer sur la question de la portée temporelle de sa juridiction, ques-
                 tion dont elle a dit, en 2008, qu’elle n’avait pas un caractère exclusive-
                 ment préliminaire. On ne saurait même pas dire en quoi ces « nouveaux
                 éléments », quels qu’ils soient, seraient de nature à l’aider à trancher la
                 question principale concernant sa compétence. Au lieu de cela, elle adopte
                 une position qu’elle aurait pu faire sienne dès 2008, mais à laquelle je ne
                 puis souscrire pour les raisons exposées ci‑après.
                    5. Je ne puis m’empêcher de mentionner que ce que la Cour a, en 2008,
                 assimilé à la question de savoir « si les obligations en vertu de la Conven-
                 tion étaient opposables à la RFY antérieurement au 27 avril 1992 » (les
                 italiques sont de moi ; passage précité au paragraphe 2 ci‑dessus) est

                                                                                           157




7 CIJ1077.indb 311                                                                                18/04/16 08:54

                          application de convention génocide (op. ind. tomka)                157

                 maintenant devenu à ses yeux celle de savoir si « la responsabilité de la
                 RFSY [a] été engagée » et, dans l’affirmative, « si la RFY a succédé à cette
                 responsabilité » (arrêt, par. 112 ; les italiques sont de moi). Je remarque en
                 outre que, si elle a indiqué dans son arrêt de 2008 qu’il lui faudrait abor-
                 der, dans le contexte de la recevabilité de la demande en ce qu’elle repo-
                 sait sur des faits antérieurs au 27 avril 1992, la question des « conséquences
                 à tirer quant à la responsabilité de la RFY à raison desdits faits en vertu
                 des règles générales de la responsabilité de l’Etat » (les italiques sont de
                 moi ; passage précité au paragraphe 2 ci‑dessus), dans le présent arrêt, elle
                 entend statuer sur la question de la responsabilité de la RFY en s’ap-
                 puyant sur les règles du droit international général en matière de succes‑
                 sion d’Etats (ibid., par. 115), « à supposer que la responsabilité de la
                 RFSY ait été engagée » (ibid., par. 112).
                    6. Plus tôt au cours de la présente affaire, la Cour est parvenue à la
                 conclusion que la Serbie était devenue partie à la Convention sur le géno-
                 cide le 27 avril 1992 par voie de succession, la déclaration faite le jour
                 même et la note adressée par la mission permanente de la Yougoslavie au
                 Secrétaire général de l’Organisation des Nations Unies ayant « eu l’effet
                 d’une notification de succession de la RFY à la RFSY à l’égard de la
                 convention sur le génocide » (C.I.J. Recueil 2008, p. 455, par. 117). Il s’en-
                 suit que ce n’est qu’à partir de cette date que la RFY (la Serbie) s’est
                 trouvée, en son nom propre, liée par la Convention en tant que partie.
                    7. Pourtant, la Cour vient de conclure qu’elle a compétence pour
                 connaître des actes antérieurs au 27 avril 1992 et censés constituer des viola-
                 tions de la convention sur le génocide, dans la mesure où la Serbie aurait
                 succédé à la responsabilité de la RSFY pour ces actes (arrêt, par. 113‑114
                 et 117). Sur ce point, l’arrêt établit une distinction entre le « moyen princi-
                 pal » de la Croatie, selon lequel la Serbie serait directement responsable des
                 actes génocidaires supposés commis avant le 27 avril 1992 parce qu’ils lui
                 sont attribuables, et son moyen subsidiaire voulant que la responsabilité de
                 la Serbie résulte de sa succession à celle de la RFSY (ibid., par. 114). L’arrêt
                 conclut à bon droit que la RFY (et partant la Serbie) n’était pas liée par la
                 Convention avant le 27 avril 1992 et que, même si des actes antérieurs à cette
                 date pouvaient lui être attribués, ils ne sauraient être considérés comme
                 emportant violation par elle de la Convention (ibid., par. 105). La demande
                 de la Croatie, dans la mesure où elle est fondée sur le « moyen principal »
                 voulant que les actes antérieurs à cette date soient attribuables à la Serbie,
                 échappe donc à la compétence de la Cour. C’est seulement sur la base du
                 « moyen subsidiaire » de la Croatie, selon lequel la responsabilité de la Serbie
                 résulte de sa succession à celle de la RFSY, que la Cour en vient à la conclu-
                 sion que sa compétence s’étend aux actes antérieurs au 27 avril 1992.
                    8. A mon avis, toutefois, rien dans l’article IX ou les travaux prépara-
                 toires afférents ne vient étayer pareille conclusion. La question dont la
                 Cour est saisie est celle de l’interprétation de la clause compromissoire que
                 contient l’article IX de la convention sur le génocide, dont voici le libellé :
                        « Les différends entre les Parties contractantes relatifs à l’interpré-

                                                                                             158




7 CIJ1077.indb 313                                                                                  18/04/16 08:54

                           application de convention génocide (op. ind. tomka)                             158

                       tation, l’application ou l’exécution de la présente Convention, y com-
                       pris ceux relatifs à la responsabilité d’un Etat en matière de génocide
                       ou de l’un quelconque des autres actes énumérés à l’article III, seront
                       soumis à la Cour internationale de Justice, à la requête d’une partie
                       au différend. »
                    9. Le texte de cette disposition dit bien clairement que le différend en
                 question doit opposer des Parties contractantes 1. Chose essentielle, le dif-
                 férend doit être relatif « à l’interprétation, l’application ou l’exécution » de
                 la Convention par ces mêmes parties contractantes 2. Il est pour le moins
                 douteux qu’une clause compromissoire telle que l’article IX puisse habili-
                 ter la Cour à connaître d’un différend opposant deux parties contrac-
                 tantes, mais concernant exclusivement l’interprétation, l’application ou
                 l’exécution de la présente Convention par un autre Etat. La logique qui
                 sous‑tend ce type de clause, par laquelle les Etats consentent à se sou-
                 mettre au jugement d’une juridiction, serait battue en brèche si le diffé-
                 rend pouvait se rapporter à l’interprétation, l’application ou l’exécution
                 de tel ou tel texte par un Etat tiers.
                    10. La présence des mots « y compris [les différends] relatifs à la res-
                 ponsabilité d’un Etat en matière de génocide » ne change rien à cette
                 conclusion primordiale. La locution « y compris » indique que les diffé-
                 rends « relatifs à la responsabilité d’un Etat en matière de génocide » font
                 partie de ceux qui sont « relatifs à l’interprétation, l’application ou l’exé-
                 cution » de la Convention. Voici ce que la Cour a dit dans l’arrêt qu’elle a
                 rendu en l’affaire Bosnie‑Herzégovine c. Serbie‑et‑Monténégro :
                          « L’expression « y compris » semble confirmer que les différends
                       relatifs à la responsabilité des parties contractantes pour génocide ou
                       tout autre acte énuméré à l’article III s’inscrivent dans un ensemble
                       plus large de différends relatifs à l’interprétation, à l’application ou à
                       l’exécution de la Convention. » (Application de la convention pour la
                       prévention et la répression du crime de génocide (Bosnie‑Herzégovine
                       c. Serbie‑et‑Monténégro), arrêt, C.I.J. Recueil 2007 (I), p. 114,
                       par. 169.)
                 De même, un auteur a fait observer que « l’emploi de la locution « y com-
                 pris » indique que cette mention n’a pas pour effet d’élargir la compétence
                 ratione materiae » 3.
                   11. Les travaux préparatoires révèlent que, du fait de l’adjonction de la
                 mention « y compris [les différends] relatifs à la responsabilité d’un Etat en
                 matière de génocide » (en anglais : « including those [disputes] relating to

                    1 Voir Application de la convention pour la prévention et la répression du crime de géno‑

                 cide (Croatie c. Serbie), exceptions préliminaires, arrêt, C.I.J. Recueil 2008, opinion indivi-
                 duelle de M. le juge Tomka, p. 519, par. 12.
                    2 Ibid.
                    3 Robert Kolb, « The Scope Ratione Materiae of the Compulsory Jurisdiction of the

                 ICJ », dans Paola Gaeta (dir. publ.), The UN Genocide Convention — A Commentary,
                 Oxford University Press, 2009, p. 468.

                                                                                                           159




7 CIJ1077.indb 315                                                                                                 18/04/16 08:54

                           application de convention génocide (op. ind. tomka)                         159

                 the responsibility of a State for genocide »), la juridiction de la Cour com-
                 porte « le pouvoir d’établir la « responsabilité [internationale] d’un Etat en
                 matière de génocide » sur la base de l’attribution à cet Etat de l’acte criminel
                 de génocide perpétré par un individu » (Application de la convention pour la
                 prévention et la répression du crime de génocide (Bosnie‑Herzégovine
                 c. ­Serbie‑et‑Monténégro), arrêt, C.I.J. Recueil 2007 (I), opinion indivi-
                 duelle de M. le juge Tomka, p. 344‑345, par. 61 ; les italiques sont de moi).
                    12. Comme je l’ai fait remarquer précédemment, le texte de l’article IX,
                 lorsqu’il fait référence à la « responsabilité d’un Etat en matière de géno-
                 cide », se prête, à première vue, à trois interprétations différentes au moins 4.
                    13. La première, selon laquelle cette disposition ne ferait qu’habiliter la
                 Cour à rechercher la responsabilité de l’Etat en cause pour violation des
                 obligations que lui impose la Convention, est trop restrictive et pourrait
                 difficilement être retenue au regard du principe de l’effet utile dans l’inter-
                 prétation des traités, car elle ne ferait alors que déclarer expressis verbis ce
                 que prévoit implicitement toute clause compromissoire donnant compé-
                 tence à la Cour pour connaître des différends concernant l’application de
                 la convention où elle figure. La Cour permanente de Justice internatio-
                 nale s’est exprimée ainsi à ce sujet :
                         « C’est un principe de droit international que la violation d’un
                      engagement entraîne l’obligation de réparer dans une forme adé-
                      quate. La réparation est donc le complément indispensable d’un
                      manquement à l’application d’une convention, sans qu’il soit néces-
                      saire que cela soit inscrit dans la convention même. Les divergences
                      relatives à des réparations, éventuellement dues pour manquement à
                      l’application d’une convention, sont, partant, des divergences rela-
                      tives à l’application. » (Usine de Chorzów, compétence, arrêt no 8,
                      1927, C.P.J.I. série A no 9, p. 21.)
                 Pour sa part, la Cour de céans a dit qu’il
                      « aurait été superflu d’ajouter [la mention de « la responsabilité d’un
                      Etat en matière de génocide » à la clause compromissoire], à moins
                      que dans l’esprit des Parties ce point visât quelque chose de plus …
                      Il serait en effet contraire aux règles d’interprétation généralement
                      reconnues de considérer qu’une disposition de ce genre, insérée dans
                      [une convention], soit une disposition sans portée et sans effet. »
                      (Détroit de Corfou (Royaume‑Uni c. Albanie), fond, arrêt, C.I.J.
                      Recueil 1949, p. 24.)
                   14. La deuxième interprétation possible, selon laquelle la Cour aurait
                 compétence pour déclarer qu’un Etat a commis le crime de génocide,
                 repose sur la notion de responsabilité pénale des Etats, notion qui n’a pas

                    4 Application de la convention pour la prévention et la répression du crime de génocide

                 (Bosnie-Herzégovine c. Serbie‑et‑Monténégro), arrêt, C.I.J. Recueil 2007 (I), opinion indi-
                 viduelle de M. le juge Tomka, p. 339, par. 53 ; j’ai exposé de façon plus détaillée dans le
                 texte de cette opinion individuelle (p. 339‑340, par. 54‑56) les observations qui suivent.

                                                                                                       160




7 CIJ1077.indb 317                                                                                             18/04/16 08:54

                           application de convention génocide (op. ind. tomka)                              160

                 été acceptée en droit international, ayant suscité l’opposition d’un grand
                 nombre d’Etats, et que la Commission du droit international a écartée
                 lorsqu’elle a mis au point et adopté en 2001 son projet d’Articles sur la
                 responsabilité de l’Etat pour fait internationalement illicite.
                    15. La troisième interprétation de cette clause, d’après laquelle la Cour
                 pourrait conclure à la responsabilité d’un Etat par attribution à celui‑ci
                 des actes constitutifs de génocide commis par les auteurs matériels,
                 devient ainsi la plus plausible, au regard non seulement du libellé de la
                 clause elle‑même, surtout compte tenu de la version française, où il est
                 question de la « responsabilité d’un Etat en matière de génocide », et non
                 « pour le génocide », mais aussi des travaux préparatoires, qui font état du
                 débat parfois déroutant qui, au sein de la Sixième Commission, a entouré
                 en 1948 la mise au point du texte de la Convention.
                    16. J’ai examiné les travaux préparatoires de manière approfondie
                 dans mon opinion individuelle précédente 5. Il convient néanmoins de rap-
                 peler que le Royaume‑Uni avait proposé un amendement au texte de l’ar-
                 ticle VII (devenu l’article VI), dont voici la teneur :
                          « Lorsque l’un des actes de génocide spécifiés aux articles II et IV
                       sera le fait de l’Etat ou du gouvernement lui-même ou d’un organe ou
                       autorité quelconque de l’Etat ou du gouvernement, ou qu’il sera pré-
                       senté comme tel, l’affaire, à la demande de toute autre partie à la
                       présente Convention, sera soumise à la Cour internationale de Jus-
                       tice, dont la décision sera définitive et obligatoire. Tous actes, toutes
                       mesures dont la Cour jugera qu’ils constituent des actes de génocide
                       seront respectivement interrompus ou annulés immédiatement ; si
                       leur exécution a déjà été suspendue, ces actes ne seront pas repris ni
                       ces mesures imposées à nouveau. » 6
                    17. Cet amendement a par la suite été retiré au profit d’un autre, pré-
                 senté conjointement avec la Belgique et visant l’article X (devenu l’ar-
                 ticle IX) 7, aux termes duquel « [t]out différend entre les Hautes Parties
                 contractantes relatif à l’interprétation, l’application ou l’exécution de la
                 présente Convention, y compris les différends relatifs à la responsabilité
                 d’un Etat dans les actes énumérés aux articles II et IV », devait être porté

                     5 C.I.J. Recueil 2007 (I), opinion individuelle de M. le juge Tomka, p. 332‑345,

                 par. 40‑61, en particulier les paragraphes 50‑59, qui sont consacrés à l’article IX de la
                 convention sur le génocide.
                     6 Voir Nations Unies, doc. A/C.6/236 et Corr. 1, reproduit dans Hirad Abtahi et

                 Philippa Webb, The Genocide Convention : The Travaux Préparatoires, Brill, 2008, vol. II,
                 p. 1986 (les italiques sont de moi) ; voir aussi Application de la convention pour la prévention
                 et la répression du crime de génocide (Bosnie-Herzégovine c. Serbie‑et‑Monténégro), arrêt,
                 C.I.J. Recueil 2007 (I), opinion individuelle de M. le juge Tomka, p. 337, par. 49.
                     7 Voir Nations Unies, doc. A/C.6/SR.100, reproduit dans Hirad Abtahi et

                 Philippa Webb, The Genocide Convention : The Travaux Préparatoires, supra note 6,
                 p. 1714 ; voir aussi Application de la convention pour la prévention et la répression du crime
                 de génocide (Bosnie-Herzégovine c. Serbie‑et‑Monténégro), arrêt, C.I.J. Recueil 2007 (I),
                 opinion individuelle de M. le juge Tomka, p. 337, par. 49.

                                                                                                            161




7 CIJ1077.indb 319                                                                                                  18/04/16 08:54

                           application de convention génocide (op. ind. tomka)                              161

                 devant la Cour internationale de Justice 8. Le représentant du
                   Royaume‑Uni avait alors rappelé que ce nouvel amendement « représen-
                   tait une tentative pour combiner les dispositions de l’article X actuel avec
                   les éléments essentiels des amendements du Royaume‑Uni et de la Bel-
                   gique à l’article VII, à savoir la responsabilité des Etats et une juridiction
                   internationale pour les juger » 9. Il avait par ailleurs ajouté qu’il avait « été
                 frappé par le fait que tous les orateurs [avaient] admis que la responsabi-
                 lité de l’Etat [était] presque toujours engagée dans tous les actes de géno-
                 cide [et que] la Commission ne [pouvait] donc pas rejeter un texte
                 mentionnant la responsabilité de l’Etat » 10. Enfin, il avait fait remarquer
                 que « la responsabilité envisagée dans l’amendement commun de la
                 ­Belgique et du Royaume-Uni [était] la responsabilité internationale des
                  Etats à la suite d’une violation de la convention », précisant qu’il
                  ­s’agissait là « d’une responsabilité civile et non pas d’une responsabilité
                   pénale » 11.
                      18. Il semble évident que, si les Etats étaient inquiets à l’idée de pouvoir
                   être déclarés pénalement responsables 12, l’intention sous‑tendant l’ar-
                   ticle IX était de permettre que les différends se rapportant à la violation
                   par un Etat de ses obligations au titre de la Convention 13 — à raison des
                   agissements de personnes dont la conduite pouvait lui être attribuée —
                   puissent être portés devant la Cour. Pris dans son intégralité et dans le
                   contexte des autres dispositions de la Convention, l’article IX constitue
                   une base trop précaire pour permettre à la Cour de se lancer, en se conten-
                   tant de faire observer que l’article IX « ne contient aucune limitation
                   s’agissant de la manière dont [la] responsabilité est susceptible d’être enga-
                   gée » (arrêt, par. 114), dans l’examen de la responsabilité qui aurait été
                   dévolue par succession à la Serbie. Les travaux préparatoires ne vont pas
                   dans ce sens : jamais la question de la succession n’a été soulevée par qui
                   que ce soit au cours des discussions ayant mené à l’adoption de la Conven-
                   tion. L’intention était plutôt de permettre que la Cour puisse être saisie de
                   tout différend dans le cadre duquel il serait allégué qu’un Etat est respon-

                    8 Voir Nations Unies, doc. A/C.6/258, reproduit dans Hirad Abtahi et Philippa Webb,

                 The Genocide Convention : The Travaux Préparatoires, supra note 6, p. 2004 ; voir aussi
                 Application de la convention pour la prévention et la répression du crime de génocide
                 (Bosnie-Herzégovine c. Serbie‑et‑Monténégro), arrêt, C.I.J. Recueil 2007 (I), opinion indi-
                 viduelle de M. le juge Tomka, p. 340, par. 57.
                    9 Voir Nations Unies, doc. A/C.6/S R103, reproduit dans Hirad Abtahi et Philippa Webb,

                 The Genocide Convention : The Travaux Préparatoires, supra note 6, p. 1762 (Fitzmaurice).
                    10 Ibid.
                    11 Voir ibid., p. 1774 ; voir aussi Application de la convention pour la prévention et la

                 répression du crime de génocide (Bosnie-Herzégovine c. Serbie‑et‑Monténégro), arrêt,
                 C.I.J. Recueil 2007 (I), opinion individuelle de M. le juge Tomka, p. 341, par. 58.
                    12 Voir, par exemple, Christian J. Tams, « Article IX », dans Christian J. Tams, Lars

                 Berster et Björn Schiffbauer (dir. publ.), Convention on the Prevention and Punishment of
                 the Crime of Genocide : Commentary, Munich, C. H. Beck, 2014, p. 299.
                    13 Voir aussi ibid., p. 299‑300 : « il a été généralement admis que, grâce à l’article IX, il

                 serait possible d’obtenir de la CIJ un arrêt sur l’observation par les Etats des dispositions
                 de la Convention prohibant les actes de génocide ».

                                                                                                            162




7 CIJ1077.indb 321                                                                                                  18/04/16 08:54

                         application de convention génocide (op. ind. tomka)               162

                 sable de génocide parce que les actes des auteurs matériels lui sont attri-
                 buables et emportent violation de la Convention par cet Etat lui‑même.
                    19. Telle était la position de la Cour en l’affaire Bosnie‑Herzégovine
                 c. Serbie-et-Monténégro, où elle a fait observer ce qui suit :
                        « La responsabilité d’une partie pour génocide ou tout autre acte
                     énuméré à l’article III naît de son manquement aux obligations que lui
                     imposent les autres dispositions de la Convention, et notamment, dans
                     le présent contexte, l’article III, lu conjointement avec les articles
                     premier et II. » (Application de la convention pour la prévention et
                     la répression du crime de génocide (Bosnie‑Herzégovine c. Serbie-et-­
                     Monténégro), arrêt, C.I.J. Recueil 2007 (I), p. 114, par. 169 ; les ita-
                     liques sont de moi.)
                    20. C’est aussi cette interprétation de l’article IX que reflète l’arrêt
                 rendu par la Cour en 2008 sur les exceptions préliminaires, auquel il a été
                 fait référence plus haut et dans lequel elle a abordé les questions en litige
                 dans la perspective de la responsabilité pouvant être imputée à la Serbie
                 pour violation des obligations découlant de la Convention à raison
                 d’actes qui lui seraient attribuables et qui auraient été commis avant
                 le 27 avril 1992. Et de fait, telle est l’interprétation de la Convention qui
                 sous‑tend la demande dont la Croatie a saisi la Cour, à savoir que la Ser-
                 bie aurait elle‑même violé la Convention. Ainsi, dans sa requête introduc-
                 tive d’instance, la Croatie alléguait « que la République fédérale de
                 Yougoslavie a[vait] violé les obligations juridiques qui sont les siennes
                 vis‑à‑vis de la population et de la République de Croatie », renvoyant à
                 cet égard à diverses dispositions de la Convention (arrêt, par. 49 ; les ita-
                 liques sont de moi). Dans les conclusions finales qui figuraient dans ses
                 écritures, elle soutenait de même que la partie défenderesse est « respon-
                 sable de violations de la [C]onvention … a) en ce que des personnes de la
                 conduite desquelles elle est responsable ont commis un génocide sur le ter-
                 ritoire de la République de Croatie » (ibid., par. 50 ; les italiques sont de
                 moi). Ce chef de conclusions a été repris dans les conclusions finales pré-
                 sentées à l’issue de la procédure orale (ibid., par. 51). Voilà ce qui consti-
                 tue, à mon sens, l’objet du différend porté devant la Cour.
                    21. Le fait que la question de la responsabilité de l’Etat pour génocide
                 soit envisagée du point de vue de la violation par cet Etat de la Conven-
                 tion tend aussi à étayer l’hypothèse posée ci‑dessus, à savoir que les diffé-
                 rends relatifs à « l’interprétation, l’application ou l’exécution » de la
                 Convention — dont font partie ceux relatifs à la responsabilité d’un Etat
                 en matière de génocide — sont ceux qui mettent en cause l’interprétation,
                 l’application ou l’exécution de la Convention par les parties au différend.
                 Par conséquent, tout différend opposant des parties contractantes et met-
                 tant en jeu la responsabilité de l’Etat pour génocide doit se rapporter aux
                 manquements de l’une ou l’autre quant à l’interprétation, l’application ou
                 l’exécution de la Convention.
                    22. L’arrêt tend à contourner le fait que l’article IX n’est attributif
                 de compétence qu’à l’égard du différend opposant des parties contrac-

                                                                                           163




7 CIJ1077.indb 323                                                                                18/04/16 08:54

                           application de convention génocide (op. ind. tomka)                             163

                 tantes relativement à « l’interprétation, l’application ou l’exécution » de la
                 Convention par ces mêmes parties contractantes. Il reconnaît que le diffé-
                 rend en l’espèce met en présence la Croatie et la Serbie, pour ensuite
                 déclarer qu’il « paraît relever sans conteste de l’article IX », puisque « l’ob-
                 jet principal du différend réside dans la question de savoir si la Serbie est
                 responsable de violations de la convention sur le génocide et, dans l’affir-
                 mative, si la Croatie peut invoquer cette responsabilité » (arrêt, par. 90).
                     23. Pour commencer, il est douteux que l’on puisse définir ainsi « l’ob-
                 jet principal du différend ». Comme il a déjà été exposé, la Croatie n’a
                 jamais avancé, dans ses conclusions finales, que la responsabilité de la
                 Serbie était engagée par voie de succession à celle de la RFSY, à raison
                 d’actes qui seraient attribuables à cette dernière et emporteraient viola-
                 tion par elle des obligations lui incombant au titre de la Convention.
                 Certes, la Croatie a bien, à une étape assez tardive de la procédure, sou-
                 levé cet argument (ainsi que l’arrêt le reconnaît : voir par. 109 ; les italiques
                 sont de moi) dans le contexte de la question de la compétence, mais cela
                 ne change rien aux caractéristiques essentielles du différend, qui se rap-
                 portent au point de savoir si la Serbie a violé la Convention parce que des
                 actes supposés constitutifs de génocide lui sont imputables.
                     24. Mais, même à supposer que « l’objet principal du différend » ait été
                 correctement défini dans l’arrêt et que la Croatie ait bel et bien soulevé la
                 question de la dévolution de la responsabilité à la Serbie par succession, ce
                 différend ne relève pas pour autant, du moins en ce qui concerne les faits
                 antérieurs au 27 avril 1992, de « l’interprétation, l’application ou l’exécu-
                 tion » de la Convention par la Serbie 14. Sur ce point, l’arrêt définit trois
                 questions soulevées par le « moyen subsidiaire » de la Croatie (arrêt,
                 par. 112), ajoutant qu’elles « concernent l’interprétation, l’application et
                 l’exécution des dispositions de la convention sur le génocide » (ibid.,
                 par. 113). Or les deux premières se rapportent à l’application et l’exécution
                 de la Convention par la RFSY, et non la RFY, et à la responsabilité de la
                 première au regard des allégations de génocide. Quant à la troisième ques-
                 tion — celle de savoir si la RFY (la Serbie) a succédé à la responsabilité de
                 la RFSY —, elle ne saurait être considérée comme un différend relatif à
                 « l’interprétation, l’application ou l’exécution » de la Convention ou encore
                 à « la responsabilité d’un Etat en matière de génocide », pour peu que cette
                 dernière expression soit interprétée correctement. La raison en est qu’elle
                 n’a rien à voir avec les obligations incombant à la Serbie au titre de la
                 Convention ou les manquements qui pourraient lui être reprochés quant à
                 l’interprétation, l’application ou l’exécution de ces obligations. Je ne suis
                 pas convaincu que la clause compromissoire de l’article IX s’étende aux
                 questions concernant la succession d’Etats en matière de responsabilité. Le
                 terme de droit « responsabilité » n’évoque pas implicitement la notion de
                 « succession ». Ainsi que la Cour l’a dit dans l’affaire du Différend relatif à

                    14 Voir Application de la convention pour la prévention et la répression du crime de géno‑

                 cide (Croatie c. Serbie), exceptions préliminaires, arrêt, C.I.J. Recueil 2008, opinion indivi-
                 duelle de M. le juge Tomka, p. 520, par. 13.

                                                                                                           164




7 CIJ1077.indb 325                                                                                                 18/04/16 08:54

                          application de convention génocide (op. ind. tomka)                      164

                 des droits de navigation, « les termes employés dans un traité doivent être
                 interprétés sur la base d’une recherche de la commune intention des parties,
                 laquelle est, par définition, contemporaine de la conclusion du traité » (Dif‑
                 férend relatif à des droits de navigation et des droits connexes (Costa Rica
                 c. Nicaragua), arrêt, C.I.J. Recueil 2009, p. 242, par. 63). Il ressort des
                 débats qui ont eu lieu en 1948 que les rédacteurs de la Convention n’enten-
                 daient certainement pas donner au terme « responsabilité » le sens que la
                 Cour tend à présent à lui attribuer dans le contexte particulier de la pré-
                 sente affaire. La théorie de l’interprétation évolutive des termes utilisés dans
                 la Convention n’est ici d’aucun secours, puisque la notion de « responsabi-
                 lité » reste de nos jours distincte de celle de « succession » en droit interna-
                 tional. Les questions se rapportant à la « succession à la responsabilité »
                 débordent donc la compétence ratione materiae que prévoit l’article IX de
                 la Convention. De même, la deuxième question définie par la Cour, soit
                 celle de savoir « si ces actes contreven[ant] aux dispositions de la Conven-
                 tion … étaient attribuables à la RFSY [sic !] et ont donc engagé sa respon-
                 sabilité », ne saurait donc être considérée comme « entr[ant] sans contredit
                 dans le champ de la compétence ratione materiae prévue à l’article IX »
                 (arrêt, par. 113), parce qu’il ne s’agit pas d’un différend « entre les Parties
                 contractantes » qui serait relatif à « l’interprétation, l’application ou l’exécu-
                 tion » par elles de la Convention. Ce qui est allégué, c’est que la RFSY a
                 contrevenu à la Convention ; or cette allégation ne pouvait, sur le fonde-
                 ment de l’article IX, être dirigée que contre la RFSY elle‑même.
                    25. Après avoir systématiquement nié la continuation de la personnalité
                 juridique de la RFSY par la Serbie, la Croatie doit à présent assumer les
                 conséquences de la position qu’elle a adoptée en droit sur cette question 15.
                 Il est établi que la Serbie n’est devenue partie à la Convention que le
                 27 avril 1992 et que le différend concernant des actes supposés commis
                 avant cette date ne saurait être considéré comme relatif à l’interprétation,
                 l’application ou l’exécution de la Convention par le défendeur ayant com-
                 paru devant la Cour, c’est‑à‑dire la Serbie, qui, avant le 27 avril 1992, n’as-
                 sumait aucune des obligations que la Convention impose aux Etats parties.
                 Par conséquent, seuls les actes, événements et faits qui sont postérieurs à la
                 date à laquelle la Serbie est devenue partie à la convention sur le génocide
                 relèvent, selon moi, de la compétence de la Cour au titre de l’article IX.
                    26. Cependant, cette conclusion n’empêche pas la Cour de prendre en
                 considération les actes antérieurs au 27 avril 1992, sans se prononcer formel-
                 lement sur leur conformité à des obligations qui, du point de vue du droit
                 international, étaient celles de la RFSY. Les obligations que la Convention
                 imposait à cette dernière auraient pu être violées par n’importe lequel de ses
                 organes, indépendamment de son régime constitutionnel, ou par n’importe
                 quelle personne dont les actes lui étaient attribuables. Il existe sans aucun
                 doute une certaine continuité factuelle et une certaine identité entre les
                 acteurs du conflit armé qui faisait rage en Croatie avant et après le

                    15 Voir aussi C.I.J. Recueil 2008, opinion individuelle de M. le juge Tomka, p. 522,

                 par. 18.

                                                                                                   165




7 CIJ1077.indb 327                                                                                         18/04/16 08:54

                            application de convention génocide (op. ind. tomka)                 165

                 27 avril 1992, mais cette continuité factuelle et cette identité ne doivent pas
                 être confondues avec la situation en droit, puisque, en raison de la position
                 adoptée par certains « protagonistes » de la communauté internationale et
                 des Etats, dont la Croatie, qu’étaient devenues les anciennes républiques
                 constitutives de la RFSY, c’est la thèse de la solution de continuité entre la
                 RFSY et la RFY qui a fini par l’emporter. Quoi qu’il en soit, puisqu’il était
                 demandé à la Cour de juger si les actes commis après le 27 avril 1992 l’avaient
                 été dans l’intention nécessaire (dolus specialis), elle était fondée à examiner
                 les fait antérieurs à cette date afin de vérifier si les actes postérieurs s’inscri-
                 vaient dans une ligne de conduite permettant d’inférer cette intention.
                    27. C’est ainsi que, malgré ma position concernant la limitation de la
                 compétence ratione temporis de la Cour, j’ai pu me joindre à mes collè-
                 gues pour examiner ces actes et événements antérieurs au 27 avril 1992,
                 puis souscrire à leur conclusion générale, selon laquelle la demande de la
                 Croatie concernant le génocide censé avoir été commis au cours du conflit
                 armé dont son territoire a été le théâtre devait être rejetée.


                     II. Recevabilité : le principe énoncé en l’affaire de l’Or monétaire

                    28. Même à supposer fondée la conclusion à laquelle est parvenue la
                 Cour quant à sa compétence, des questions épineuses se posent en ce qui
                 concerne la recevabilité de la demande de la Croatie. Comme il a déjà été
                 mentionné, l’arrêt part du principe qu’il entre dans la compétence de la
                 Cour, sur le fondement de l’article IX, d’examiner les violations de la
                 Convention dont la RFSY se serait rendue coupable et dont la responsa-
                 bilité aurait été dévolue à la Serbie par voie de succession. La Cour se
                 montre ainsi disposée à statuer sur la responsabilité de la RFSY, Etat qui
                 a cessé d’exister et qui ne se trouve donc pas présent devant elle, en tant
                 que préalable à l’examen de la responsabilité de l’Etat défendeur qui, lui,
                 a comparu en l’espèce. Dans cette perspective, la position adoptée par la
                 Cour paraît assez inhabituelle.
                    29. Dans l’affaire de l’Or monétaire, la Cour était parvenue à la conclu-
                 sion qu’elle ne pouvait pas statuer sur la demande formée par l’Italie à
                 l’encontre de la France, du Royaume‑Uni et des Etats‑Unis d’Amérique
                 alors qu’un Etat tiers, l’Albanie, n’avait pas comparu devant elle :
                           « Statuer sur la responsabilité internationale de l’Albanie sans son
                        consentement serait agir à l’encontre d’un principe de droit interna-
                        tional bien établi et incorporé dans le Statut, à savoir que la Cour ne
                        peut exercer sa juridiction à l’égard d’un Etat si ce n’est avec le
                        consentement de ce dernier. » (Or monétaire pris à Rome en 1943
                        (Italie c. France, Royaume-Uni et Etats‑Unis d’Amérique), question
                        préliminaire, arrêt, C.I.J. Recueil 1954, p. 32.)
                   30. Faisant remarquer que « les intérêts juridiques de l’Albanie seraient
                 non seulement touchés par une décision, mais constitueraient l’objet
                 même de ladite décision » (ibid.), la Cour s’était alors abstenue d’exercer

                                                                                                 166




7 CIJ1077.indb 329                                                                                      18/04/16 08:54

                           application de convention génocide (op. ind. tomka)                             166

                 sa juridiction à l’égard de la demande. Comme elle l’a ensuite signalé en
                 l’affaire Nauru, « la détermination de la responsabilité de l’Albanie était
                 une condition préalable pour qu’il puisse être statué sur les prétentions de
                 l’Italie » (Certaines terres à phosphates à Nauru (Nauru c. Australie),
                 exceptions préliminaires, arrêt, C.I.J. Recueil 1992, p. 261, par. 55).
                    31. Il ressort clairement de l’arrêt que la compétence de la Cour repose,
                 en ce qui concerne les actes antérieurs au 27 avril 1992, sur l’argument de
                 la Croatie concernant la succession de la Serbie à la responsabilité encou-
                 rue par la RFSY à raison d’actes de génocide contrevenant à la Conven-
                 tion. La détermination de la responsabilité de la RFSY est donc un
                 préalable essentiel à l’examen de la question de savoir si la responsabilité
                 de la Serbie est engagée.
                    32. En ce qui concerne la RFSY, pourtant, la Cour s’est dite d’avis que
                 le principe de l’Or monétaire était inapplicable en l’espèce puisque cet Etat
                 avait cessé d’exister (arrêt, par. 116). Cette position peut paraître raison-
                 nable dans l’hypothèse où — comme en l’affaire du Projet Gabčíkovo‑­
                 Nagymaros 16 — la question de savoir lequel des Etats successeurs assu-
                 merait les obligations en cause de l’Etat ayant cessé d’exister ne prête pas
                 à controverse. Le problème devient toutefois plus complexe lorsqu’il y a
                 incertitude pour ce qui est de savoir lequel d’entre plusieurs Etats assu-
                 mera, en dernière analyse, la responsabilité des actes de l’Etat prédéces-
                 seur 17. En l’espèce, comme il a déjà été signalé, la Serbie n’était que l’un
                 des cinq Etats successeurs de la RFSY, égaux entre eux. Toute décision
                 concernant la responsabilité internationale de cette dernière pourrait
                 avoir des répercussions sur plusieurs, sinon chacun d’entre eux, selon la
                 position retenue quant au partage d’une telle responsabilité, et ce, d’au-
                 tant plus que l’accord sur les questions de succession de 2001 stipule que
                 « [t]ous les droits d’action contre la RFSY qui ne sont pas visés par ail-
                 leurs par le présent accord seront examinés par le comité mixte perma-
                 nent établi en vertu de l’article 4 » (Nations Unies, Recueil des traités,
                 vol. 2262, p. 251, annexe F, art. 2). Le fait que, en dernière analyse, la
                    16 Projet Gabčíkovo‑Nagymaros (Hongrie/Slovaquie), arrêt, C.I.J. Recueil 1997, p. 7.

                 Voir le préambule du compromis, cité p. 11, et p. 81, par. 151. Voir aussi Application de la
                 convention pour la prévention et la répression du crime de génocide (Croatie c. Serbie), excep‑
                 tions préliminaires, arrêt, C.I.J. Recueil 2008, opinion individuelle de M. le juge Tomka,
                 p. 521, par. 14.
                    17 Voir James Crawford, State Responsibility : The General Part, Cambridge University

                 Press, 2013, p. 666‑667, où est examinée l’affaire relative au Projet Gabčíkovo-Nagymaros :
                          « [M]ême en l’absence d’accord confirmant la succession de la Slovaquie aux droits
                       et obligations de la Tchécoslovaquie en tant que partie au traité, et même si les allé-
                       gations de faits internationalement illicites formulées par la Hongrie à l’encontre
                       de cette dernière avaient été considérées comme l’objet principal du différend, il ne
                       semble faire aucun doute que la Cour aurait appliqué le principe de l’Or monétaire
                       pour protéger les intérêts juridiques de l’Etat qui avait cessé d’exister. Par ailleurs,
                       dans l’hypothèse où un différend bilatéral opposant la Hongrie et la République
                       tchèque l’aurait amenée à décider si la Slovaquie était ou non le seul Etat successeur
                       de la Tchécoslovaquie dans tel ou tel contexte spécifique, la Cour aurait bien pu
                       décider qu’elle était empêchée d’agir par le principe de l’Or monétaire. »

                                                                                                           167




7 CIJ1077.indb 331                                                                                                 18/04/16 08:54

                          application de convention génocide (op. ind. tomka)                167

                 Cour soit parvenue à la conclusion qu’il n’y avait pas eu violation de la
                 Convention et que, partant, la responsabilité de la RFSY n’avait pas été
                 engagée ne change rien à la question.
                    33. Quoi qu’il en soit, il n’est pas inutile de souligner que l’application
                 du principe de l’Or monétaire viendra limiter les effets de l’arrêt rendu en
                 l’espèce, qui ne saurait permettre à la Cour d’exercer la juridiction que lui
                 confère l’article IX de la convention sur le génocide ou quelque autre
                 convention comportant une disposition analogue relativement à la
                 demande formée par un Etat partie contre un autre Etat partie et reposant
                 sur des allégations de violation visant un Etat tiers qui n’a pas cessé d’exis-
                 ter mais qui, pour quelque raison que ce soit, n’a pas comparu devant elle.
                 La portée du présent arrêt est donc strictement limitée aux faits inusités
                 qui le sous‑tendent et ne saurait avoir valeur de précédent pour indiquer
                 que les clauses compromissoires sont désormais susceptibles d’interpréta-
                 tions inédites ou que la Cour est de façon générale disposée à statuer sur
                 la responsabilité d’Etats n’ayant pas comparu devant elle.


                                               III. Conclusion

                     34. La présente affaire illustre les limites de la juridiction de la Cour,
                  qui reste tributaire du consentement des Etats. Tandis que nombre d’entre
                  eux persistent à ne pas reconnaître cette juridiction de façon générale,
                  mais seulement dans le cadre des clauses compromissoires que contiennent
                  diverses conventions multilatérales, certaines demandes, comme celles qui
                  ont été présentées en l’espèce, sont conçues de manière à s’inscrire dans le
                  cadre de telles conventions. Mais il se peut que la norme de preuve appli-
                  cable soit trop élevée, comme en matière de génocide. Même si la Cour a
                  rejeté la demande de la Croatie et la demande reconventionnelle de la
                  Serbie, on aurait tort de penser qu’elle est insensible au drame qui s’est
                  déroulé à l’occasion de l’éclatement de l’ex‑Yougoslavie. De fait, elle a
                 donné acte des atrocités commises au cours du conflit armé. Ce que les
                 Parties n’ont pas établi, c’est l’existence d’une intention génocidaire lors
                 de la perpétration de ces atrocités. Si la juridiction de la Cour avait été
                 plus générale, les demandes auraient pu être conçues différemment.
                     35. Il y a lieu d’espérer que les Etats en viendront à reconnaître une
                  juridiction plus large à la Cour. La tâche qui incombe à celle‑ci consiste
                 à renforcer la confiance des Etats non seulement en démontrant son
                 objectivité, son impartialité et son indépendance, mais aussi en inter­
                 prétant avec rigueur les dispositions attributives de compétence. Dans
                 cette optique, elle devrait se limiter à vérifier si la juridiction voulue lui a
                 effectivement été conférée, plutôt que de rechercher les moyens de se
                 ­l’attribuer.

                                                                      (Signé) Peter Tomka.



                                                                                             168




7 CIJ1077.indb 333                                                                                  18/04/16 08:54

